Citation Nr: 0026324	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-29 167	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to an earlier effective date for an award of 
service connection and compensation for multiple 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to July 
1992.  In an October 1995 decision, a VA RO granted service 
connection and compensation for multiple disabilities; the 
award was made effective January 18, 1994, and payment 
pursuant to the award was made effective February 1, 1994.  
In November 1995, the veteran submitted a statement 
indicating she disagreed with the effective date assigned.  
She subsequently moved, and her claims folder was sent to the 
RO in Columbia, South Carolina.  In an April 1997 memorandum, 
the veteran's representative related that the veteran was 
still seeking an earlier effective date for service 
connection and compensation for multiple disabilities.  In 
April 1997, the RO denied an earlier effective date, and the 
veteran appeals that issue to the Board of Veteran's Appeals 
(Board).  In June 1998, the Board remanded the case to the RO 
so that the veteran could have a hearing before an RO hearing 
officer; such hearing was held in September 1998.


FINDINGS OF FACT

1.  The veteran was released from active duty on July 6, 
1992.  

2.  Her initial claim for service connection for multiple 
disabilities was received by the RO on March 11, 1994, more 
than a year after service.

3.  The RO subsequently granted service connection and 
compensation for multiple disabilities, and the RO made the 
award of service connection and compensation effective from 
January 18, 1994 (date of some medical evidence received).





CONCLUSION OF LAW

The correct effective date for the award of service 
connection and compensation for multiple disabilities is 
March 11, 1994, and the criteria for an effective date 
earlier than the date assigned by the RO (January 18, 1994) 
have not been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from December 1979 to 
July 6, 1992.  

The veteran submitted an application for compensation or 
pension (VA Form 21-526) to the RO in Washington, DC, and she 
dated the form on March 1, 1994.  As shown by mailroom date-
stamp, such form was received by the RO on March 11, 1994.  
The application reveals the veteran was claiming service 
connection for residuals of a foot surgery, residuals of 
hysterectomy, residuals of a C-section, and a knee 
disability.  On the application, she noted (in section 9B of 
the form) that she had never filed a previous claim for VA 
benefits.  The application shows she resided in Germany.  On 
the application, she made reference to an attached cover 
letter.

In a letter to the VA dated March 1, 1994 (apparently the 
cover letter to the compensation application), the veteran 
indicated she was medically discharged from service and that 
she received a 10 percent disability rating for a knee 
condition.  She reported the recent problems and treatment 
she had pertaining to the knee.  She said she was working for 
the government as a civilian, and she gave an address and 
phone numbers indicating she resided overseas.  In this 
letter, there was no mention of her filing a previous claim.  
With this letter, she submitted numerous military medical 
records from after her active duty, showing she was treated 
(as a dependent) for various problems from 1992 to 1994.

In April 1994, the RO asked the National Personnel Records 
Center to provide the veteran's service medical records from 
her 1979-1992 active duty.  Such records were subsequently 
received and show treatment for various ailments.  The 
veteran was separated from service, with disability severance 
pay, due to a left knee condition.  Service records mention 
she chose to remain in Germany at the time of her release 
from active duty.

In April 1994, the Washington, DC RO sent a letter to the 
veteran asking for medical evidence in support of her claim.  
In an April 1994 letter, the veteran responded to the RO's 
letter and stated that in "my initial package which you 
received in Feb 94" she submitted the requested medical 
records.  She indicated she was now resubmitting the 
material.

On an October 1994 deferred rating form, the RO noted that 
the veteran's claim was to be transferred to Arizona.  It was 
reported that her claims file was in transit to Arizona as 
her address was in Arizona.

A December 1994 VA report of contact form shows the veteran 
called the Phoenix, Arizona RO and related that she had a 
claim pending at the Washington, DC RO when her file was 
transferred to the Phoenix RO.  She wanted to know if she had 
to start her claim over.

In January 1995, the Phoenix RO wrote the veteran and 
requested that she complete a VA form 21-526, application for 
compensation or pension.  In a February 1995 written 
response, the veteran questioned the RO's request for a 
second application.  She stated she had submitted an 
application two years prior.  She said she had called the 
Washington, DC RO and was told that her claim had been sent 
to the Phoenix RO.  In February 1995, the veteran submitted 
another application for compensation or pension, claiming the 
same disabilities noted on the March 1994 application.  When 
asked on the form whether she had previously filed a claim 
for VA benefits, she stated she had a claim for disability 
compensation which was filed and pending.  The application 
shows she resided in Arizona.

In October 1995, the RO granted service connection for 
recurrent left knee patellar dislocation, for residuals of a 
total abdominal hysterectomy, for residuals of a total left 
foot reconstruction, for otitis externa, and for 
endometriosis.  The RO assigned disability ratings for each 
disorder.  The RO also granted the claim for special monthly 
compensation.  The grants of service connection and 
compensation were made effective from January 18, 1994.  The 
grants of service connection were based on service medical 
records, outpatient treatment reports from 1992 to 1994, 
reports of hospitalization at Walter Reed Army Medical Center 
(AMC) covering the periods of January 18, 1994 to February 8, 
1994 and from March 20, 1994 to March 28, 1994, and a 
February 1995 VA examination.  The veteran was given notice 
of this decision in October 1995, and the notice indicates 
that payment pursuant to the award was made effective from 
February 1, 1994.

In a letter received by the RO in November 1995, the veteran 
requested her case be reopened for retroactive payment and 
disability from July 1992 to February 1994.  She stated she 
initially filed a claim with the Washington, DC RO from 
Germany in 1992, shortly after her service discharge.  She 
said that when she moved to Phoenix in July 1994 she called 
the Washington, DC RO, which told her that her claim was 
being reviewed, but she later found out that her claim was 
sent to the Phoenix RO.

In October 1996, the veteran asked that her VA claims folder 
be sent to South Carolina, where she had moved, and 
subsequent action on her claim has been done by the Columbia, 
South Carolina RO.

In an April 1997 statement, the veteran's service 
representative argued that an earlier effective date should 
be granted for service connection and compensation for 
multiple disabilities.  The representative related that the 
effective date which had been assigned for original 
disability award was January 18, 1994, and it was stated that 
this was at least partly due to her moving from the east 
coast, to Phoenix, and then to South Carolina.  He also noted 
that the veteran's initial rating was not made until October 
1995.  He stated that the veteran offered a letter in 
November 1995 indicating she had filed her claim through the 
Washington, DC office from Germany in 1992, shortly after her 
discharge.  

The RO, in April 1997, denied the claim for an earlier 
effective date for the grant of benefits.  The RO stated that 
the effective date was based on medical evidence from Walter 
Reed AMC.  The RO stated that no earlier date of claim was 
possible unless the veteran had documentation supporting her 
allegation of filing shortly after discharge from service in 
1992.

In July 1997, the veteran's representative submitted a notice 
of disagreement to the April 1997 RO decision denying an 
earlier effective date for the grant of service connection 
and compensation for multiple conditions.

The RO issued a statement of the case in August 1997.  The RO 
informed the veteran that the effective date of disability 
benefits was based on the date of the original claim being 
received.  It noted that the earliest claim submitted was 
dated and signed by the veteran on March 1, 1994 and received 
by the Washington, DC RO on March 11, 1994.  The RO stated 
that this was the effective date that must be used for an 
award of benefits.  The RO stated the current effective date 
was based on medical evidence from Walter Reed AMC.

In support of her claim, the veteran submitted a copy of a 
United States Postal Service Receipt For Insured Mail.  The 
receipt (or the veteran's written annotations on the receipt) 
are to the effect that something was sent to the VA in August 
1992 and had an insurance coverage of $400.  

Also submitted in support of her claim was a December 1997 e-
mail message sent to her by a veterans claims examiner at the 
Washington, DC RO.  He stated that he located a file charge 
card with her name and claims number on it, which would 
indicate that at some point under the old filing system her 
claim was located at the Washington, DC RO.  He stated he 
could not substantiate in what year or for how long the 
claims file was held at the Washington, DC RO.  On this e-
mail, the veteran wrote that the veterans claims examiner 
told her the new filing system went into effect in 1992-1993 
and her file was probably there in that time frame.

The veteran also submitted a copy of a withdrawal slip from 
her checking account and a copy of a check register.  She 
wrote that the withdrawal slip was from August 1992 and 
represented money taken out to send her claim by certified 
mail.  The register contains her written comments that it was 
from 1992 and that she sent a certified letter to the VA in 
Washington, DC in December.  

The veteran also submitted a copy of what appears to be an 
envelope with a date stamp of September 1992 from 
Indianapolis, Indiana.  On the envelope is written "called 
VA-Tom A October 13, 1400 (states time) package received. . 
."

During a September 1998 RO hearing, the veteran argued that 
the effective date for benefits should be the date of 
separation from service.  She stated she filed a claim with 
the Washington, DC RO shortly after her July 1992 release 
from active duty.  She stated that near the time of her 
release from active duty she saw the US consulate in 
Frankfurt, Germany and got forms and information, and she 
mailed her claim in August 1992.  She reported she sent her 
claim by certified mail, but that she did not have the return 
receipt.  She related that all she had was a copy of what it 
cost to have the claim sent.  During the hearing, she brought 
a copy of a phone bill and said she called the VA in 
Washington, DC in December 1992.

II.  Analysis

The veteran claims that she is entitled to an effective date 
prior to January 18, 1994 for the award of service connection 
and compensation for multiple disabilities.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date for the grant 
of service connection is the day following the date of 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it is the date of receipt of claim, 
or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).

The veteran essentially argues she filed claims of service 
connection shortly after her July 1992 release from active 
duty, within the year after service, and thus service 
connection and compensation for multiple disabilities should 
be effective from her separation from service.  In support of 
her claim, she submitted a form from the post office, an e-
mail from a veterans claims examiner, part of a checkbook 
register, and some other items which allegedly show contact 
with the VA in 1992, although some of the documents appear to 
contain comments entered later.  The Board finds that the 
evidence submitted by the veteran fails to establish that she 
actually submitted a claim for service connection prior to 
March 11, 1994.  Far more persuasive is the a March 1994 
application for compensation, which the veteran dated March 
1, 1994 and which is date stamped as received by the RO on 
March 11, 1994.  On this form, the veteran indicated she had 
not earlier filed for VA benefits.  An apparent cover letter 
for this application is also dated March 1, 1994, and with 
that letter she submitted post-service medical records from 
1992 to 1994.  In April 1994 correspondence to the RO, the 
veteran related that her "initial package" was received by 
the RO in February 1994; although she was wrong as to the 
exact date (the RO did not receive the application until 
March 1994), she obviously did not then herself believe that 
she had sent an application shortly after service.  The 
evidence viewed in its entirely points to March 11, 1994 as 
the date on which the RO received the veteran's initial 
compensation claim which was signed by her earlier that 
month.  There is no clear evidence to overcome the 
presumption of administrative regularity as to receipt of the 
initial claim on March 11, 1994.  See Schoolman v. West, 12 
Vet.App. 307 (1999).

The RO assigned January 18, 1994 as the effective date of 
service connection and compensation for multiple 
disabilities.  That date is the date of one of the post-
service treatment records which the veteran submitted, but 
such is an incorrect effective date (the error being in favor 
of the veteran).  The date of a treatment record, prior to 
the filing of a claim for service connection, does not 
properly govern the effective date of the award of service 
connection and compensation.  Dates of treatment records do 
not constitute informal claims when service connection has 
not yet been established.  See 38 C.F.R. § 3.157; Lalonde v. 
West, 12 Vet.App. 377 (1999).  

In the instant case, the record shows the veteran was 
released from active service in July 1992.  Her initial claim 
for service connection was first received by the RO on March 
11, 1994.  The file discloses no earlier formal or informal 
claims of service connection.  See 38 U.S.C.A. § 5101; 
38 C.F.R. §§ 3.151, 3.155; Crawford v. Brown, 5 Vet. App. 33 
(1993).  It should be remembered that even an informal claim 
must be in writing, and there is no such claim prior to March 
11, 1994.  See Rodriquez v. West, 189 F.3d 1351 (Fed.Cir. 
1999).

As the file demonstrates that the earliest claim for service 
connection was received by the RO on March 11, 1994, more 
than a year after service, such is the correct effective date 
for the award of service connection and compensation for 
multiple disabilities.  As noted, the RO has erroneously 
assigned an earlier effective date of January 18, 1994.  As a 
matter of law, there is no entitlement to an even earlier 
effective date.  Thus, the claim for an earlier effective 
date must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

An earlier effective date for service connection and 
compensation for multiple disabilities is denied.


		
	L. W. TOBIIN
	Member, Board of Veterans' Appeals


 
- 9 -


- 1 -


